PER CURIAM
On further consideration of this court's January 18, 2018, order that disbarred respondent by consent, effective January 22, 2018, respondent's motion to withdraw his consent to disbarment, the opposition of Disciplinary Counsel and reply thereto, and the motion of Disciplinary Counsel to file attachments 14 and 16 to his opposition under seal, it is
ORDERED the motion of Disciplinary Counsel to file attachments 14 and 16 under seal is granted and the Clerk shall seal these attachments. It is
FURTHER ORDERED that respondent's motion to withdraw his consent to disbarment is denied.